DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the external environment" at the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by published Japanese patent application JP2017102827A ("Inou").
	Regarding claim 1, Inou discloses:
A control device, comprising: a current point calculation unit that calculates a 5current position of a mobile body; (0022) (“The operation management unit 24 generates position information representing the current position of the host vehicle based on the information from the GNSS 12”)
a target point calculation unit that calculates a target position to which the mobile body moves; (0036) (“The trajectory generation unit 43 generates a locus (hereinafter, scheduled traveling locus 54) on which the target vehicle 51 is expected to travel in the target lane 52 within the route range. In the present embodiment, the scheduled travel locus 54 is information indicating a route connecting a point scheduled to pass through the center of the front end of the target vehicle 51 in the lane width direction of the target lane”)
and a track control unit that controls a track on which the mobile body is caused to move from the current 10position to the target position on a basis of an external environment recognition accuracy. (0017) (“The sensor 13 includes an image sensor, a millimeter wave radar, a rider, and the like, and detects various targets such as obstacles, other vehicles, pedestrians, signs, lane boundary lines, buildings, and the like existing around the own vehicle.”)
(0023) (“In addition, the operation management unit 24 sequentially updates the altitude map information based on the environment information transmitted from the infrastructure 3, and based on the travel route transmitted from the infrastructure 3 and various information obtained from the sensor 13 , An optimum traveling route from the current position of the host vehicle to the destination is set.”)
	
	Regarding claim 2, Inou discloses each of the limitations of claim 1, with the additional limitation of: 
further comprising a direction setting unit that sets an entry 15direction of the mobile body to the target position (0044) (“In step S undefined 130, the road determining unit 42 determines the type of the route (hereinafter, the following traveling route) following the approaching curve in the lane traveling route, 

	Regarding claim 3, Inou discloses each of the limitations of claim 2, with the additional limitation of:
wherein the track control unit controls curvature of the track on which the mobile body is directed in the entry direction.  (0046) (“In the following description, the first correction unit 47 sets the innermost point of the curved path in the target lane 52 of the cornering line 55 as the clipping point 65, and based on the determination result of S 130, , The entrance point 64 and the exit point 66 of the cornering line 55 corresponding to the approaching curve are set. More specifically, on condition that the vehicle width of the target vehicle 51 falls within the lane width of the target lane 52 corresponding to the approach curve, the target vehicle 51 travels in the order of the entrance point 64, the clipping point 65, and the exit point 66 So as to generate a cornering line 55. At this time, the lane traveling route 53 is corrected so that the radius of curvature of the cornering line 55 is larger than the radius of curvature of the corresponding curved route. When the curvilinear path has a plurality of curvature radii, the lane traveling route 53 is set so that the radius of curvature of each line segment constituting the cornering line 55 is larger than the curvature radius of each line segment constituting the curvature path And corrected.”)

	Regarding claim 5, Inou discloses each of the limitations of claim 3, with the additional limitations of:
a control point setting unit that sets a position of a control point with respect to at least the target 30position, (Fig. 4)
(0046) (“In the following description, the first correction unit 47 sets the innermost point of the curved path in the target lane 52 of the cornering line 55 as the clipping point 65, and based on the determination result of S 130, , The entrance point 64 and the exit point 66 of the cornering line 55 corresponding to the approaching curve are set.”)
(Examiner’s note: the reference provided describes an autonomous vehicle navigating a curve. In this context, exit point 66 is synonymous with the target position, as it is the immediate target of the autonomous vehicle’s operation. See Fig. 4 for an illustration.)
wherein the track control unit controls curvature of the47 SP370550W000 track on a basis of the control point. (0046) (“At this time, the lane traveling route 53 is corrected so that the radius of curvature of the cornering line 55 is larger than the radius of curvature of the corresponding curved route. When the curvilinear path has a plurality of curvature radii, the lane traveling route 53 is set so that the radius of curvature of each line segment constituting the cornering line 55 is larger than the curvature radius of each line segment constituting the curvature path And corrected.”)

	Regarding claim 7, Inou discloses each of the limitations of claim 1, with the additional limitation of:
	wherein the track is a straight line or a curve. (0045) (“In S140, when the road determining unit 42 determines that the following traveling route is a straight route, the process proceeds to S150. If it is determined that the following traveling route is a curved route, the road determining unit 42 goes to S170 or S180 via S160.”)

	Regarding claim 13, Inou discloses each of the limitations of claim 1, with the additional limitations of:
wherein48SP370550W000 the track control unit updates a track of the mobile body on a basis of the external environment recognition accuracy (0038) (“The target object recognition unit 44 is configured to recognize a target object close to the target lane 52 in front of the target vehicle 51 as the proximity target object 56. The target is a predetermined target among the targets detected by the sensor 13.”)
(0039) (“The closest approach estimating unit 45 regards the lane adjacent to the target lane 52 as the adjacent lane 58 and the vehicle traveling on the adjacent lane 58 as the adjacent vehicle 59 and the adjacent object 56 as the adjacent vehicle 59, At 53, the position at which the target vehicle 51 is closest to the adjacent vehicle 59 is estimated as the closest approach position 60.”)
(0040) (“The interval setting unit 46 sets the safety interval 57. The setting method of the safety interval 57 will be described later. The second correction unit 48 corrects the lane running path 53 so that the distance in the lane width direction of the proximity object 56 recognized by the object recognition unit 44 becomes equal to or larger than the predetermined safety interval 57.”)
to be updated at a predetermined timing.  (0031) (“Further, the arithmetic unit 34 uses the information stored in the altitude map information storage unit 33 to generate a travel route from the current position indicated by the position information to the destination, and sets the travel route to the environment related to the travel route Together with the information, to the sender vehicle of the start request notice, thereafter recalculates the travel route for all the registered automatically operated vehicles at each predetermined update timing, and sends the result together with the environmental information, To each automated driving vehicle.”)

Regarding claim 14, Inou discloses each of the limitations of claim 1, with the additional limitations of:
wherein at least one or more via points are provided between the current position and the target position, (Figs. 4 and 5)
(0046) (“In the following description, the first correction unit 47 sets the innermost point of the curved path in the target lane 52 of the cornering line 55 as the clipping point 65”)
and the track control unit controls the track so as to pass through the via points (Figs. 4 and 5)
(0049) (“In S170, for the cornering line 55 corresponding to the approaching curve, the first correcting unit 47 corrects the entrance point 64 in the target lane 52 at the outside point with respect to the center of curvature of the approaching curve and the exit point 66 in the target lane 52 likewise Set to the outside point with respect to the center. As a result, when the following traveling route of the approaching curve is a curved route bending in the same direction as the approaching curve, as shown in FIG. 4, with respect to the lane traveling route 53, the entrance point 64 is located outside the approaching curve, the clipping point 65 A so-called Out-In-Out cornering line 55 is generated in which the inner point of the approach curve and the outlet point 66 is the outer point of the approach curve.”)

Regarding claim 16, Inou discloses:
A control method, comprising: calculating a current position of a mobile body; (0022) (“The operation management unit 24 generates position information representing the current position of the host vehicle based on the information from the GNSS 12”)
calculating a target position to which the mobile body moves; (0036) (“The trajectory generation unit 43 generates a locus (hereinafter, scheduled traveling locus 54) on which the target vehicle 51 is expected to travel in the target lane 52 within the route range. In the present embodiment, the scheduled travel locus 54 is information indicating a route connecting a point scheduled to pass through the center of the front end of the target vehicle 51 in the lane width direction of the target lane”)
and 20controlling a track on which the mobile body is caused to move from the current position to the target position on a basis of an external environment recognition accuracy by an arithmetic processing unit. (0017) (“The sensor 13 includes an image sensor, a millimeter wave radar, a rider, and the like, and detects various targets such as obstacles, other vehicles, pedestrians, signs, lane boundary lines, buildings, and the like existing around the own vehicle.”)
(0023) (“In addition, the operation management unit 24 sequentially updates the altitude map information based on the environment information transmitted from the infrastructure 3, and based on the travel route transmitted from the infrastructure 3 and various information obtained from the sensor 13 , An optimum traveling route from the current position of the host vehicle to the destination is set.”)

Regarding claim 17, Inou discloses:
A program that causes a computer to function as a control device, the control device comprising: a current point calculation unit that calculates a current position of a mobile body; (0022) (“The operation management unit 24 generates position information representing the current position of the host vehicle based on the information from the GNSS 12”)
a target point calculation unit that calculates a 30target position to which the mobile body moves; (0036) (“The trajectory generation unit 43 generates a locus (hereinafter, scheduled traveling locus 54) on which the target vehicle 51 is expected to travel in the target lane 52 within the route range. In the present embodiment, the scheduled travel locus 54 is information indicating a route connecting a point scheduled to pass through the center of the front end of the target vehicle 51 in the lane width direction of the target lane”)
and a track control unit that controls a track on which 49SP370550W000the mobile body is caused to move from the current position to the target position on a basis of an external environment recognition accuracy. (0017) (“The sensor 13 includes an image sensor, a millimeter wave radar, a rider, and the like, and detects various targets such as obstacles, other vehicles, pedestrians, signs, lane boundary lines, buildings, and the like existing around the own vehicle.”)
(0023) (“In addition, the operation management unit 24 sequentially updates the altitude map information based on the environment information transmitted from the infrastructure 3, and based on the travel route transmitted from the infrastructure 3 and various information obtained from the sensor 13 , An optimum traveling route from the current position of the host vehicle to the destination is set.”)

Claim(s) 1, 8-9, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by published US patent US10695905B2 ("Sonoda").
Regarding claim 1, Sonoda discloses:
A control device, comprising: a current point calculation unit that calculates a 5current position of a mobile body; (col. 3, line 17) (“A position and orientation of a robot hand 109 can be expressed in a coordinate system of the camera 101.”)
a target point calculation unit that calculates a target position to which the mobile body moves; (col. 4, line 37) (“In step S202, the information acquisition unit 104 obtains object information (object detailed information, object rough information, and object clue information) by using the captured image obtained in step S201. The object detailed information is information representing (identifies) a precise position and orientation of the target object 103.”)
and a track control unit that controls a track on which the mobile body is caused to move from the current 10position to the target position on a basis of an external environment recognition accuracy. (col. 5, line 7) In step S203, the gripping mode selection unit 105 compares the minimum matching error e.sub.min obtained in step S202 with a previously-set threshold e.sub.precise. If the minimum matching error e.sub.min is less than the threshold e.sub.precise (YES in step S203), detailed information (precise position and orientation) about the target object 103 is determined to be successfully recognized (detected) from the captured image, and the processing proceeds to step S204.”)
(col. 6, line 26)(“In step S206, the robot 107 executes the gripping operation O.sub.1 generated by the gripping operation generation unit 106 to grip the target object 103.”)

Regarding claim 8, as discussed above, Sonoda discloses each limitation of claim 1. Sonoda also discloses:
wherein the external environment recognition accuracy is an identification accuracy of an object to be acted on by the mobile body at the target position. (col. 3, line 44) (“The detailed object information, the general object information, and the object cue information are set in stages according to the recognition accuracy (imaging accuracy) of the target object 103. Details of the object detailed information, the object outline information, and the object clue information will be described later.”)

Regarding claim 9, as discussed above, Sonoda discloses each limitation of claim 8. Sonoda also discloses: 
wherein the object is identified by performing image recognition on a captured image of the external environment (col. 3, line 4) (“As illustrated in FIG. 1A, the camera 101 captures an image of the target object 103 supplied by the belt conveyor 102 from above, and acquires a captured image of the target object 103.”)
(col. 3, line 34) (“The information acquisition unit 104 acquires object information of the target object 103 using the captured image acquired by the camera 101.”)
(col. 3, line 59) (“The detailed positioning gripping mode is selected if detailed information about the target object 103 is successfully obtained (recognized) from the captured image of the target object 103.”)

Regarding claim 12, as discussed above, Sonoda discloses each limitation of claim 8. Sonoda also discloses:
wherein the mobile body is an arm device, and the object is an article grasped by the arm device (col. 4, line 12) (“The robot 107 includes a robot arm 108, the robot hand 109, and a base unit 113. For example, the robot arm 108 is an articulated arm. The robot hand 109 is attached to the end of the robot arm 108. The robot hand 109 is a gripping unit (effector) for gripping the target object 103.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inou in view of published US patent application US20140095009A1 ("Oshima").
	Regarding claim 4, as discussed above, Inou discloses each limitation of claim 3. Inou does not disclose a relationship between the recognition accuracy of a target object and the curvature of the mobile body’s path. Oshima discloses:
wherein the track control unit controls the track such that the higher the recognition accuracy is, the smaller the curvature becomes. (Fig. 4)
(0062) (“In FIG. 4, the autonomous movable body 100 is regarded as having already reached the reference route point 201. In the trace to the reference route, traceability and convergence vary in response to what location is to be a target. It is possible to increase the convergence to a route by setting a route trace target point as remotely as possible but the autonomous movable body 100 moves far inside the route at a curved route because the traceability is low. (see. Fig. 4)
(Examiner’s note: the reference provided discloses a method of autonomously tracing a given route based on given control points. Figure 4 shows an example path with how the path’s curvature differs depending on the short-term target point selected. It is apparent that setting the initial target point as the ultimate destination of the route, i.e. high accuracy, yields a path with small curvature, and setting a close target point (low accuracy) yields a path with higher curvature.)
	It would have been obvious for one of ordinary skill in the art to combine the disclosures found in Oshima with those found in Inou. One immediately apparent method of controlling the curvature of the path which a mobile body takes to the target would be controlling the mobile body to move directly to the target (i.e. taking a low curvature path) when the target has been recognized accurately. If the target has not yet been recognized accurately, it may be desirable for the mobile body to take a more roundabout path with respect to the target (i.e. a higher-curvature path) to gather more information about the external environment at the target’s location.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inou in view of published US patent application US20060015247A1 ("Speer").
	Regarding claim 6, as discussed above, Inou discloses each limitation of claim 1. Inou does not further specify a type of curve that may be used as a base for path plotting. Speer discloses:
	wherein the track control unit controls the track using a Bezier 5curve. (0007) (“In embodiments of the present invention, the processing element may define the path between successive waypoints to be curved and the ideal path to be a Bezier curve.”)
	It would have been obvious for one of ordinary skill in the art to combine the disclosures found in Speer with those found in Inou. A Bezier curve allows a control program to quickly and easily change the parameters of a path that a mobile body takes by modifying the location of the curve’s control points, which are not located on the curve itself. It is an adaptable base for path plotting, and one that can be easily analyzed by a user or a technician to determine possible faults in the path plotting programs.

Regarding claim 15, as discussed above, Inou discloses each limitation of claim 14. Inou does not further specify a type of curve that may be used as a base for path plotting between waypoints. Speer discloses:
wherein the track control unit controls the track using a Bezier curve for every section of the track divided by the via points (0007) (“In embodiments of the present invention, the processing element may define the path between successive waypoints to be curved and the ideal path to be a Bezier curve.”)
It would have been obvious for one of ordinary skill in the art to combine the disclosures found in Speer with those found in Inou. A Bezier curve allows a control program to quickly and easily change the parameters of a path that a mobile body takes by modifying the location of the curve’s control points, which are not located on the curve itself. It is an adaptable base for path plotting, and one that can be easily analyzed by a user or a technician to determine possible faults in the path plotting programs. This high degree of adaptability is also desirable when navigating between waypoints, as the path parameters may be required to change drastically and/or on short notice.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Inou.
Regarding claim 10, as discussed above, Sonoda discloses each limitation of claim 9. Sonoda does not disclose a imaging device in the mobile body. Inou discloses:
wherein 20the captured image is captured by an imaging device provided in the mobile body; (0017) (“The sensor 13 includes an image sensor, a millimeter wave radar, a rider, and the like.”)
(0016) (“The in-vehicle system 1 includes a communication device 11, a GNSS 12, a sensor 13, an altitude map information storage unit 14, an indoor display 15, a speaker 16, an input device 17, an automatic driving control device 2, a powertrain system 4, a brake system 6, and a steering system 8. Etc.”)
It would have been obvious for one of ordinary skill in the art to combine the disclosures of Sonoda with those of Inou. Placing a camera in the mobile body itself enables mobile bodies which operate across longer distances (e.g. autonomous vehicles) to carry out the claimed image recognition operations.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of published US patent application US20180276501A1 ("Yamada").
Regarding claim 11, as discussed above, Sonoda discloses each limitation of claim 9. Sonoda does not disclose a method of machine learning to carry out the image recognition. Yamada discloses:
wherein the image recognition is performed by a machine learning 25algorithm (0022) (“The robot system 2000 performs machine learning on a model by using the learning data generated by the information processing apparatus 120 and recognizes the target object in the image by using the learnt model to perform the holding operation.”)
It would have been obvious for one of ordinary skill in the art to combine the disclosures found in Sonoda with those found in Yamada. Machine learning and/or neural network capabilities have an advantage over other image recognition algorithms as the neural network can actively learn and adapt in accordance with the images placed before it. The efficiency and accuracy of the machine learning algorithm will increase as time passes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.S./               Examiner, Art Unit 3664                                                                                                                                                                                         
/ADAM R MOTT/               Supervisory Patent Examiner, Art Unit 3664